              Case 2:20-cv-01662-RSM Document 14 Filed 01/21/21 Page 1 of 5




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    AMAZON.COM, INC.,                                 CASE NO. C20-1662 RSM

 9                   Plaintiff,                         ORDER GRANTING IN PART
                                                        AMAZON’S MOTION FOR EXPEDITED
10            v.                                        DISCOVERY AND ALTERNATIVE
                                                        SERVICE
11    KELLY FITZPATRICK et al.,

12                   Defendants.

13

14                                     I.       INTRODUCTION

15          This matter is before the Court on Amazon’s Motion for Expedited Discovery and

16   Alternative Service. Dkt. #11. No defendant has yet appeared. Having reviewed the motion and

17   the remainder of the record, the Court grants the motion, in part.

18                                     II.       BACKGROUND

19          Plaintiff Amazon.com, Inc., initiated this action to address “unlawful and expressly

20   prohibited advertisement, promotion, and/or sale of counterfeit luxury products on

21   Amazon.com,” Plaintiff’s internet marketplace. Dkt. #1 at ¶ 1. Plaintiff sued Ms. Kelly

22   Fitzpatrick and Ms. Sabrina Kelly-Krejci, two “social media influencers” responsible for

23   promoting counterfeit goods, and twelve individuals or entities with seller accounts on Plaintiff’s

24   website (the “Seller Defendants”). Id. at ¶¶ 10–23. Plaintiff maintains that it has been unable,

     ORDER – 1
              Case 2:20-cv-01662-RSM Document 14 Filed 01/21/21 Page 2 of 5




 1   so far, to ascertain the true identities or locations of the Seller Defendants. Dkt. #11 at 3–7.

 2   Accordingly, Plaintiff requests that the Court authorize expedited discovery from “banks, virtual

 3   private server/internet service providers, and email providers” to aid in the identification of the

 4   Seller Defendants and requests that the Court authorize service of the lawsuit on the email

 5   addresses associated with the Seller Defendants’ accounts. Id. at 2.

 6                                     III.        DISCUSSION

 7      A. Expedited Discovery

 8          Federal Rule of Civil Procedure 26(d) provides that “a party may not seek discovery from

 9   any source before the parties have conferred as required by Rule 26(f).” FED. R. CIV. P. 26(d).

10   However, Rule 26(d) also recognizes that expedited discovery may occur when authorized by

11   court order. Id. In determining whether to authorize expedited discovery, this Court has looked

12   to the “good cause” standard set forth in Yokohama Tire Corp. v. Dealers Tire Supply, Inc., 202

13   F.R.D. 612, 614 (D. Ariz. 2001). See, e.g., Renaud v. Gillick, No. C06-1304RSL, 2007 WL

14   98465, at *2–*3 (W.D. Wash. Jan. 8, 2007) (measuring good cause by the diligence of the moving

15   party, whether the motion sought to promote the efficient disposition of the matter, and the lack

16   of prejudice to the nonmoving party). Most often, expedited discovery is sought “for the limited

17   purpose of identifying ‘Doe’ defendants on whom process could not otherwise be served.” ZG

18   TOP Tech. Co. v. Doe, No. C19-92-RAJ, 2019 WL 917418, at *2 (W.D. Wash. Feb. 25, 2019);

19   see also Bodyguard Prods., Inc. v. Doe 1, C17-1647RSM, 2018 WL 1470873, at *1 (W.D. Wash.

20   Mar. 26, 2018).

21          The Court begins by noting that the circumstances of this case are different than the

22   “ordinary circumstances” giving rise to motions for expedited discovery—such as a motion

23   seeking to identify an unknown internet user that unlawfully accessed a plaintiff’s intellectual

24   property. Here, Plaintiff has entered into a business relationship with the Seller Defendants

     ORDER – 2
               Case 2:20-cv-01662-RSM Document 14 Filed 01/21/21 Page 3 of 5




 1   despite not knowing their identities. Now, having found that choice imprudent, Plaintiff seeks

 2   to better identify its contractual partners. As such, the Court struggles to conclude that Plaintiff

 3   has been fully diligent in seeking to learn the identity of the Seller Defendants. Plaintiff—

 4   perhaps by design—elected not to seek additional verification of the Seller Defendants’ identities

 5   at the time it agreed to allow Seller Defendants to market goods on its website.

 6           Despite this glaring omission, at least some of the Seller Defendants appear to have

 7   actively misled Plaintiff as to their identities and Plaintiff’s allegations certainly detail bad

 8   actions possibly taken by the Seller Defendants. The Seller Defendants should not be afforded

 9   the benefit of anonymity in furtherance of their bad actions. The simple fact is that Plaintiff now

10   lacks the information necessary for it to pursue its action against the Seller Defendants. This

11   information may be available, however, from third parties through expedited discovery. In this

12   situation, the Court finds good cause to permit expedited discovery into the identities of the Seller

13   Defendants from the banks, virtual private server/internet service providers, and email providers

14   identified by Plaintiff.

15           Plaintiff further seeks “leave to serve additional Rule 45 subpoenas on any other

16   companies identified from any subpoena responses for the limited purpose of identifying and

17   locating the Seller Defendants and other bad actors responsible for the illegal counterfeiting

18   scheme alleged in the Complaint.” Dkt. #11 at 11. The Court will not grant such broad relief at

19   this time. If the information obtained by serving subpoenas on the banks, virtual private

20   server/internet service providers, and email providers related to the Seller Defendants is

21   inadequate, Plaintiff may seek further relief from the Court at that time.

22       B. Alternative Service

23           Plaintiff additionally requests that the Court permit service of the “Seller Defendants via

24   the email addresses used to register their Selling Accounts.” Id. at 9. The Court finds the request

     ORDER – 3
              Case 2:20-cv-01662-RSM Document 14 Filed 01/21/21 Page 4 of 5




 1   to be premature. Plaintiff presently seeks expedited discovery from third parties on the basis that

 2   it will aid the identification of the Seller Defendants and their physical addresses. While Plaintiff

 3   suspects that many of the Seller Defendants are located in China, expedited discovery may shed

 4   further light on the location of the Seller Defendants. Service by email may ultimately be the

 5   most reasonable option, but that question should await the results of Plaintiff’s expedited

 6   discovery. The Court denies Plaintiff’s request without prejudice.

 7                                     IV.         CONCLUSION

 8          Accordingly, and having reviewed Plaintiff’s motion and the remainder of the record, the

 9   Court finds and ORDERS that Amazon’s Motion for Expedited Discovery and Alternative

10   Service (Dkt. #11) is GRANTED IN PART.

11      1. Plaintiff is granted leave to serve FED. R. CIV. P. 45 subpoenas on the third-party banks,

12          virtual private server/internet service providers, and email providers (the “Service

13          Providers”) identified in its motion for expedited discovery (Dkt. #11). The subpoenas

14          are limited to the identities, contact information, and locations of the associated Seller

15          Defendants.

16      2. The Service Providers shall, within 7 days after receipt of the subpoena, give written

17          notice (including email notice) and a copy of the subpoena to any affected person or

18          entity.

19      3. Any objection made by a Service Provider or an affected person or entity must be made

20          within 30 days after receipt of the subpoena.

21      4. If any objection is made, Amazon shall notify the Service Provider and the Service

22          Provider shall preserve the material responsive to the subpoena at issue and shall not

23          disclose the information sought therein until further order of the Court.

24

     ORDER – 4
              Case 2:20-cv-01662-RSM Document 14 Filed 01/21/21 Page 5 of 5




 1      5. If no objection is served, the Service Provider shall comply with the subpoena within 10

 2          days following the expiration of the 30-day objection period or as soon as possible

 3          thereafter.

 4      6. Plaintiff’s counsel shall provide a copy of this Order with each subpoena issued under

 5          this Order.

 6   All other requested relief is DENIED without prejudice.

 7          DATED this 21st day of January, 2021.

 8

 9

10                                               A
                                                 RICARDO S. MARTINEZ
11                                               CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 5
